Title: From George Washington to John Hancock, 11–13 October 1776
From: Washington, George
To: Hancock, John



Sir
Head Quarters Harlem Heights Octobr the 11[-13]th 1776

I beg leave to inform you, that since my Letter of the 8th and 9th Instt, which I had the honor of addressing you, Nothing of importance has occurred, except that the Ships of War, which I then mentioned, in their passage up the River, took a Sloop that was at Anchor off the Mouth of Spitendevil, and Two of our Row Gallies, which they out sailed. The Crews finding that they could not prevent them falling in to the Enemys Hands, run them near the Shore & effected their own escape. From the Intelligence I have received, the Ships are now laying at Tarry Town, without having landed any men, which seemed to be apprehended by some, or attempted any thing else. Their principal views, in all probability, are, to interrupt our Navigation and to receive such disaffected persons as incline to take part against us. the former they will effect beyond all question, and I fear, that their expectations respecting the latter, will be but too fully answered.
Octr 12th. The Inclosed Copy of a Letter received last night from the Convention of this State, will shew you the apprehensions they are under, on account of the disaffected among them. I have ordered up a part of the Militia from the Massachusetts under Genl Lincoln, to prevent if possible, the consequences which they suggest may happen, and which there is reason to beleive the Conspirators have in contemplation; I am persuaded, that they are upon the Eve of breaking out, and that they will leave Nothing unessayed that will distress us, and favor the designs of the Enemy as soon as their Schemes are ripe for it.
Octobr 13th. Yesterday the Enemy landed at Frogs point about Nine miles from hence further up the Sound. their number we can not ascertain, as they have not advanced from the point, which is a kind of Island, but the Water that surrounds it is fordable at low tide. I have ordered Works to be thrown up at the passes from the point to the Main. From the great number

of Sloops, Schooners and Nine Ships that went up the Sound in the Evening full of Men, and from the information of two Deserters who came over last night, I have reason to beleive that the greatest part of their Army has moved upwards or is about to do it, pursuing their original plan of getting in our rear & cutting off our communication with the Country. The Grounds from Frogs point are strong and defensible, being full of Stone fences both along the road & across the adjacent Feilds, which will render it difficult for Artillery or indeed a large body of Foot to advance in any regular order except thro the main Road. Our Men who are posted on the passes seemed to be in good Spirits when I left ’em last night. I have the Honor to be with great respect Sir Your Most Obedt St

Go: Washington

